Exhibit 10.3

 

CO-EXCLUSIVE LICENSE AGREEMENT

 

This LICENSE AGREEMENT (“Agreement”), dated as of June 2, 2005 (the “Effective
Date”), is by and between Edwards Lifesciences PVT, Inc., a Delaware corporation
(“Edwards”), on the one hand, and 3F Therapeutics, Inc., a Delaware corporation
(“3F”), on the other hand.  Each of Edwards and 3F may be referred to herein
individually as a “Party” or collectively as the “Parties.”

 

RECITALS

 

WHEREAS Edwards is the owner or has the right to sublicense certain patents and
patent applications relating to catheter-delivered heart valves and venous
valves;

 

WHEREAS 3F desires to obtain a co-exclusive license to such patents and patent
applications in the Fields of Use defined below; and

 

WHEREAS Edwards is willing to grant such license to 3F under the following terms
and conditions.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, which constitutes good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 


1.               DEFINITIONS.  THE FOLLOWING DEFINITIONS SHALL APPLY TO THE
FOLLOWING TERMS:

 


1.1         “3F” SHALL HAVE THE MEANING SET FORTH IN THE PREAMBLE.

 


1.2         “ADDITIONAL LICENSE” SHALL MEAN EITHER A COMPELLED LICENSE OR A
GRANTED LICENSE.

 


1.3         “AFFILIATE” SHALL MEAN, WITH RESPECT TO ANY SPECIFIED PERSON, A
PERSON THAT DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES,
CONTROLS, OR IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE PERSON
SPECIFIED.

 


1.4         “AGREEMENT” SHALL HAVE THE MEANING SET FORTH IN THE PREAMBLE.

 


1.5         “CALENDAR QUARTER” SHALL MEAN EACH THREE-MONTH-PERIOD BEGINNING
JANUARY 1, APRIL 1, JULY 1, AND OCTOBER 1 OF EACH CALENDAR YEAR.

 


1.6   “COMBINATION PRICE” SHALL BE CALCULATED BY MULTIPLYING THE GROSS INVOICE
PRICE CHARGED AND THE VALUE OF ANY OTHER CONSIDERATION OWED FOR SUCH COMBINED
LICENSED PRODUCT OR UNAUTHORIZED PRODUCT AND OTHER PRODUCT(S) THAT ARE NOT
LICENSED PRODUCTS OR UNAUTHORIZED PRODUCTS BY THE FRACTION
[G101751KEIMAGE002.GIF]WHERE A IS THE GROSS SELLING PRICE OF THE LICENSED
PRODUCT OR UNAUTHORIZED PRODUCT SOLD SEPARATELY AND B IS THE GROSS SELLING PRICE
OF THE OTHER PRODUCT(S) SOLD SEPARATELY.  NOTWITHSTANDING ANY OF THE FOREGOING,
IN NO EVENT SHALL THE FRACTION [G101751KEIMAGE002.GIF] USED IN THE CALCULATION
OF THE COMBINATION PRICE BE LESS THAN ONE-HALF (1/2).

 

1

--------------------------------------------------------------------------------


 


1.7                                 “COMPELLED LICENSE” SHALL HAVE THE MEANING
SET FORTH IN SECTION 7.5.

 


1.8                                 “EDWARDS” SHALL HAVE THE MEANING SET FORTH
IN THE PREAMBLE.

 


1.9                                 “EFFECTIVE DATE” SHALL HAVE THE MEANING SET
FORTH IN THE PREAMBLE.

 


1.10                           “FIELD-RESTRICTED ROYALTY” SHALL HAVE THE MEANING
SET FORTH IN SECTION 4.1.

 


1.11                           “FIELDS OF USE” SHALL MEAN THE SURGICAL FIELD OF
USE AND THE VENOUS FIELD OF USE.

 


1.12                           “GRANTED LICENSE” SHALL HAVE THE MEANING SET
FORTH IN SECTION 7.5.

 


1.13                           “HEARTPORT LICENSE” SHALL MEAN THE LICENSE
AGREEMENT, DATED DECEMBER 21, 2000, BY AND BETWEEN HEARTPORT, INC., TOGETHER
WITH ITS PREDECESSOR STANFORD SURGICAL TECHNOLOGIES, AND EDWARDS’
PREDECESSOR-IN-INTEREST PERCUTANEOUS VALVE TECHNOLOGIES, INC., ATTACHED HERETO
AS EXHIBIT D.

 


1.14                           “LICENSED PATENTS” SHALL MEAN THE SURGICAL
LICENSED PATENTS AND THE VENOUS LICENSED PATENTS.

 


1.15                           “LICENSED PRODUCTS” SHALL MEAN THE SURGICAL
LICENSED PRODUCTS AND THE VENOUS LICENSED PRODUCTS.

 


1.16                           “LITIGATION” SHALL HAVE THE MEANING SET FORTH IN
SECTION 7.2.

 


1.17                           “LITIGATION EXPENSES” SHALL MEAN ALL ATTORNEYS’
FEES AND COSTS (INCLUDING REASONABLE FEES AND COSTS ATTRIBUTABLE FOR WORK
PERFORMED BY IN-HOUSE COUNSEL), ALL EXPERT FEES AND COSTS, ALL COURT AND/OR
ARBITRATION EXPENSES, AND ANY OTHER FEES AND COSTS PROPERLY INCURRED, INCLUDING
ANY FEES AND COSTS INCURRED IN BRINGING AND PROSECUTING THE LITIGATION AND/OR
ENFORCING ANY ORDER, JUDGMENT, RULING, OR AWARD GRANTED AS PART OF SUCH
LITIGATION.

 


1.18                           “NET INVOICE PRICE” MEANS (A) THE GROSS INVOICE
PRICE CHARGED AND THE VALUE OF ANY OTHER CONSIDERATION OWED FOR A LICENSED
PRODUCT OR UNAUTHORIZED PRODUCT, OR (B) IN THOSE INSTANCES WHERE THE LICENSED
PRODUCT OR UNAUTHORIZED PRODUCT IS SOLD IN COMBINATION WITH ONE OR MORE OTHER
PRODUCTS THAT ARE NOT LICENSED PRODUCTS OR UNAUTHORIZED PRODUCTS, THE
COMBINATION PRICE, LESS THE FOLLOWING ITEMS, BUT ONLY TO THE EXTENT THAT THEY
ACTUALLY PERTAIN TO THE DISPOSITION OF SUCH LICENSED PRODUCT OR UNAUTHORIZED
PRODUCT AND ARE IDENTIFIED SEPARATELY ON A BILL OR INVOICE:

 

i)                                         allowances actually granted to
customers for rejections, returns, or prompt payment and volume discounts;

 

ii)                                      freight, transport packing, and
insurance charges associated with transportation; and

 

iii)                                   rebates or discounts paid or credited
pursuant to applicable law.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, for purposes of this Section and this Agreement,
in no event shall the Combination Price be used if such other product(s) are
essential for the use or delivery of the Licensed Product or Unauthorized
Product.  By way of example, the Net Invoice Price of a stented, tissue heart
valve combined with a catheter delivery system shall be the gross invoice price
charged and the value of any other consideration owed for both the stented,
tissue heart valve and catheter delivery system, and not the Combination Price.

 


1.19                           “NET SALES” SHALL MEAN THE NET INVOICE PRICE
CHARGED BY 3F OR ITS AFFILIATES TO A THIRD PARTY.


 


1.20                           “OUTSIDE-FIELD ROYALTY” SHALL HAVE THE MEANING
SET FORTH IN SECTION 4.2.


 


1.21                           “PARTY” SHALL HAVE THE MEANING SET FORTH IN THE
PREAMBLE.


 


1.22                           “PARTIES” SHALL HAVE THE MEANING SET FORTH IN THE
PREAMBLE.


 


1.23                           “PERSON” SHALL MEAN ANY INDIVIDUAL, PARTNERSHIP,
FIRM, CORPORATION, ASSOCIATION, TRUST, UNINCORPORATED ORGANIZATION OR OTHER
ENTITY, AS WELL AS ANY SYNDICATE OR GROUP THAT WOULD BE DEEMED TO BE A PERSON
UNDER SECTION 13(D)(3) OF THE EXCHANGE ACT.


 


1.24                           “ROYALTY” OR “ROYALTIES” SHALL MEAN THE
FIELD-RESTRICTED ROYALTY AND/OR OUTSIDE-FIELD ROYALTY, AS APPROPRIATE.


 


1.25                           “ROYALTY REPORT” SHALL HAVE THE MEANING SET FORTH
IN SECTION 5.1.


 


1.26                           “SUBLICENSED PATENTS” SHALL MEAN (I) THE PATENTS
AND PATENT APPLICATIONS LISTED ON EXHIBIT A ATTACHED HERETO AND (II) ANY
CONTINUATIONS, DIVISIONALS, REEXAMINATIONS, REISSUES, EXTENSIONS AND FOREIGN
COUNTERPARTS THEREOF, IF AND ONLY TO THE EXTENT THAT SUCH RIGHTS ARE POSSESSED
BY EDWARDS.


 


1.27                           “SURGICAL FIELD OF USE” SHALL MEAN THE SURGICAL
INSERTION THROUGH THE CHEST CAVITY OF A STENTED, TISSUE HEART VALVE USING A
CATHETER DELIVERY SYSTEM OF NO GREATER THAN 50 CENTIMETERS IN USABLE LENGTH
(I.E., THE LENGTH THAT CAN BE INSERTED INTO THE HUMAN BODY); PROVIDED, HOWEVER,
THAT SUCH SURGICAL FIELD OF USE DOES NOT INCLUDE THE DELIVERY OF A STENTED,
TISSUE HEART VALVE TO THE HEART BY WAY OF ANY VESSEL OTHER THAN SOLELY THROUGH
THE THORACIC AORTA.


 


1.28                           “SURGICAL LICENSED PATENTS” SHALL MEAN THE
PATENTS AND PATENT APPLICATIONS LISTED ON EXHIBIT B ATTACHED HERETO, AND ANY
CONTINUATIONS, DIVISIONALS, REEXAMINATIONS, REISSUES, EXTENSIONS AND FOREIGN
COUNTERPARTS THEREOF.


 


1.29                           “SURGICAL LICENSED PRODUCT” SHALL MEAN A PRODUCT
IN THE SURGICAL FIELD OF USE COVERED BY ANY VALID CLAIM OF THE SURGICAL LICENSED
PATENTS OR SUBLICENSED PATENTS.

 

3

--------------------------------------------------------------------------------


 


1.30                           “THIRD PARTY” SHALL MEAN ANY PERSON OTHER THAN
EDWARDS, 3F, OR AN AFFILIATE OF EITHER.


 


1.31                           “UNAUTHORIZED PRODUCT” SHALL MEAN A PRODUCT SOLD
BY 3F THAT WOULD BE A LICENSED PRODUCT UNDER THIS AGREEMENT IF SUCH PRODUCT WAS
USED IN THE SURGICAL FIELD OF USE OR VENOUS FIELD OF USE, AS APPLICABLE, BUT
WHICH IS ACTUALLY USED, WITH OR WITHOUT THE DIRECT INVOLVEMENT OR PRIOR
KNOWLEDGE OF 3F, OUTSIDE SUCH APPLICABLE FIELD OF USE.


 


1.32                           “VALID CLAIM” SHALL MEAN A CLAIM OF AN ISSUED AND
UNEXPIRED PATENT INCLUDED IN THE LICENSED PATENTS OR SUBLICENSED PATENTS WHICH
HAS NOT BEEN REVOKED OR HELD UNENFORCEABLE OR INVALID BY A DECISION OF A COURT
OR OTHER GOVERNMENTAL AGENCY OF COMPETENT JURISDICTION, UNAPPEALABLE OR
UNAPPEALED WITHIN THE TIME ALLOWED FOR APPEAL, AND WHICH HAS NOT BEEN
DISCLAIMED, DENIED, OR ADMITTED TO BE INVALID OR OTHERWISE UNENFORCEABLE THROUGH
REISSUE, REEXAMINATION, DISCLAIMER, OR OTHERWISE.


 


1.33                           “VENOUS FIELD OF USE” SHALL MEAN THE TREATMENT
AND REPAIR OUTSIDE OF THE HEART OF VENOUS VALVES WITH VENOUS INSUFFICIENCY;
PROVIDED, HOWEVER, THAT SUCH VENOUS FIELD OF USE SHALL ALSO INCLUDE VENOUS
VALVES PLACED IN THE SUPERIOR OR INFERIOR VENA CAVA FOR TREATMENT OF THE
TRICUSPID VALVE.


 


1.34                           “VENOUS LICENSED PATENTS” SHALL MEAN THE PATENTS
AND PATENT APPLICATIONS LISTED ON EXHIBIT C ATTACHED HERETO, AND ANY
CONTINUATIONS, DIVISIONALS, REEXAMINATIONS, REISSUES, EXTENSIONS AND FOREIGN
COUNTERPARTS THEREOF.


 


1.35                           “VENOUS LICENSED PRODUCT” SHALL MEAN A PRODUCT IN
THE VENOUS FIELD OF USE COVERED BY ANY VALID CLAIM OF THE VENOUS LICENSED
PATENTS OR SUBLICENSED PATENTS.

 


2.               LICENSE GRANTS.

 

2.1         Edwards hereby grants to 3F a worldwide, non-transferable (except as
set forth in Section 13.2.1 below), royalty-bearing, co-exclusive license under
the Surgical Licensed Patents, without the right to sublicense, to manufacture,
have manufactured, use, import, offer for sale, and sell Surgical Licensed
Products solely in the Surgical Field of Use.

 


2.2         EDWARDS HEREBY FURTHER GRANTS TO 3F A WORLDWIDE, NON-TRANSFERABLE
(EXCEPT AS SET FORTH IN SECTION 13.2.1 BELOW), ROYALTY-BEARING, CO-EXCLUSIVE
LICENSE UNDER THE VENOUS LICENSED PATENTS, WITHOUT THE RIGHT TO SUBLICENSE, TO
MANUFACTURE, HAVE MANUFACTURED, USE, IMPORT, OFFER FOR SALE,  AND SELL VENOUS
LICENSED PRODUCTS SOLELY IN THE VENOUS FIELD OF USE.


 


2.3         EDWARDS ALSO HEREBY FURTHER GRANTS TO 3F A WORLDWIDE,
NON-TRANSFERABLE (EXCEPT AS SET FORTH IN SECTION 13.2.1 BELOW), ROYALTY-BEARING
CO-EXCLUSIVE SUBLICENSE UNDER THE SUBLICENSED PATENTS, WITHOUT THE RIGHT TO
FURTHER SUBLICENSE, TO MANUFACTURE, HAVE MANUFACTURED, USE, IMPORT, OFFER FOR
SALE, AND SELL LICENSED PRODUCTS SOLELY IN THE FIELDS OF USE.


 


2.4         3F AGREES AND ACKNOWLEDGES THAT THE LIMITED SCOPE OF THE FIELDS OF
USE SET FORTH IN THIS AGREEMENT ARE A MATERIAL AND ESSENTIAL PART OF THIS
AGREEMENT.  AS SUCH, THE LICENSES AND SUBLICENSES SET FORTH IN THIS SECTION 2
INCLUDE A COVENANT BY 3F TO REFRAIN FROM TAKING ANY ACTIONS THAT WOULD PERMIT,
ENCOURAGE, PROMOTE, MARKET, FUND, SPONSOR, OR FACILITATE, DIRECTLY OR
INDIRECTLY,

 

4

--------------------------------------------------------------------------------


 


ANY OFF LABEL USE OR ANY OTHER USE OF ANY LICENSED PRODUCT OUTSIDE THE SURGICAL
FIELD OF USE OR VENOUS FIELD OF USE, AS APPLICABLE, AND TO USE ITS BEST EFFORTS
TO PREVENT ANY SUCH OFF LABEL USE OR ANY OTHER USE OUTSIDE SUCH APPLICABLE FIELD
OF USE.  ANY BREACH BY 3F OF THIS COVENANT SHALL BE DEEMED A MATERIAL BREACH OF
THIS AGREEMENT.


 


2.5         THE CO-EXCLUSIVE LICENSES AND SUBLICENSE SET FORTH IN THIS SECTION 2
SHALL BE CO-EXCLUSIVE WITH EDWARDS, ITS AFFILIATES, SUCCESSORS, AND/OR ASSIGNS.
DURING THE TERM OF THIS AGREEMENT, EDWARDS SHALL HAVE NO RIGHT TO GRANT TO ANY
THIRD PARTY ANY LICENSE UNDER THE SURGICAL LICENSED PATENTS IN THE SURGICAL
FIELD OF USE OR VENOUS LICENSED PATENTS IN THE VENOUS FIELD OF USE OR SUBLICENSE
UNDER THE SUBLICENSED PATENTS IN THE SURGICAL FIELD OF USE OR THE VENOUS FIELD
OF USE, EXCEPT AS PROVIDED IN SECTION 7.5 HEREOF.


 


2.6         NO IMPLIED PATENT OR OTHER INTELLECTUAL PROPERTY RIGHTS OR LICENSES
ARE GRANTED BY EDWARDS HEREUNDER OR IN CONNECTION HEREWITH OTHER THAN THOSE
LICENSES AND THE SUBLICENSE EXPRESSLY GRANTED IN THIS AGREEMENT.


 


2.7         3F, AS A SUBLICENSEE TO THE SUBLICENSED PATENTS, HEREBY AGREES TO
COMPLY WITH ALL TERMS AND CONDITIONS APPLICABLE TO A SUBLICENSEE UNDER THE
HEARTPORT LICENSE.

 


3.               PRODUCT LABELING.

 


3.1         UPON WRITTEN NOTICE FROM EDWARDS OF A SPECIFIC LICENSED PATENT THAT
APPLIES TO A SPECIFIC LICENSED PRODUCT, EACH LICENSED PRODUCT SOLD BY 3F SHALL
BE MARKED IN COMPLIANCE WITH 35 U.S.C. § 287, OR THE RELEVANT CORRESPONDING
STATUTE UNDER THE LAW OF THE COUNTRY IN WHICH THE LICENSED PRODUCT IS SOLD.

 


3.2         EACH LICENSED PRODUCT MANUFACTURED BY OR FOR 3F SHALL BE LABELED FOR
USE SOLELY IN THE SURGICAL FIELD OF USE OR VENOUS FIELD OF USE, AS APPLICABLE.

 


4.               ROYALTIES.

 


4.1         IN CONSIDERATION OF THE GRANT OF RIGHTS UNDER THE LICENSED PATENTS
AND SUBLICENSED PATENTS IN THIS AGREEMENT, AND EXCEPT AS PROVIDED BY SECTION 4.2
BELOW, 3F SHALL PAY EDWARDS A ROYALTY (THE “FIELD-RESTRICTED ROYALTY”) OF FOUR
PERCENT (4%) OF THE NET SALES OF ANY LICENSED PRODUCT SOLD BY 3F.  THE
FIELD-RESTRICTED ROYALTY ACCRUES AND SHALL BE DEEMED PAYABLE AT THE TIME THAT
EACH LICENSED PRODUCT IS SOLD.


 


4.2         IN LIGHT OF THE ESSENTIAL NATURE OF THE LIMITED SCOPE OF THE FIELDS
OF USE, 3F SHALL PAY EDWARDS A ROYALTY (THE “OUTSIDE-FIELD ROYALTY”) OF
TWENTY-FIVE PERCENT (25%) OF THE NET SALES OF ALL UNAUTHORIZED PRODUCTS ABOVE
THE FIRST FIFTY (50) UNAUTHORIZED PRODUCTS SOLD BY 3F IN ANY YEAR DURING THE
TERM HEREOF.  3F AGREES AND ACKNOWLEDGES THAT THE OUTSIDE-FIELD ROYALTY
REPRESENTS A FAIR AND REASONABLE ROYALTY FOR SUCH UNAUTHORIZED PRODUCTS AND
SHALL NOT BE CONSIDERED A PENALTY OR FINE.

 


5.               PAYMENTS.

 


5.1         WITHIN THIRTY (30) DAYS OF THE LAST DAY OF EACH CALENDAR QUARTER, 3F
SHALL PAY EDWARDS ALL ROYALTIES ACCRUED DURING SUCH CALENDAR QUARTER, ALONG WITH
A WRITTEN REPORT (THE

 

5

--------------------------------------------------------------------------------


 


“ROYALTY REPORT”) DETAILING FOR EACH COUNTRY, FOR THE CALENDAR QUARTER COVERED,
THE CALCULATION OF ANY ROYALTIES ALONG WITH (I) THE NUMBER OF SURGICAL AND
VENOUS LICENSED PRODUCTS SOLD BY 3F; (II) THE NET SALES CHARGED FOR EACH SUCH
LICENSED PRODUCT; (III) THE NUMBER OF ANY UNAUTHORIZED PRODUCTS; AND (IV) THE
NET SALES CHARGED FOR EACH SUCH UNAUTHORIZED PRODUCT.


 


5.2         NO ROYALTIES ACCRUED UNDER THIS AGREEMENT SHALL BE REDUCED BY ANY
TAXES, FEES, OR OTHER CHARGES IMPOSED BY THE GOVERNMENT OF SUCH COUNTRY ON THE
REMITTANCE OF SUCH ROYALTIES.  3F SHALL FURTHER BE RESPONSIBLE FOR ALL BANK
CHARGES ASSOCIATED WITH REMITTANCE OF ANY ROYALTIES.


 


5.3         ALL ROYALTIES ACCRUED PURSUANT TO THIS AGREEMENT SHALL BE PAID IN
UNITED STATES DOLLARS.  WHEN LICENSED OR UNAUTHORIZED PRODUCTS ARE SOLD FOR
MONIES OTHER THAN UNITED STATES DOLLARS, THE ROYALTIES WILL BE FIRST DETERMINED
IN SUCH FOREIGN CURRENCY AND THEN CONVERTED INTO EQUIVALENT UNITED STATES
DOLLARS BASED ON THE EXCHANGE RATE QUOTED IN THE WALL STREET JOURNAL ON THE LAST
BUSINESS DAY OF THE APPLICABLE CALENDAR QUARTER.


 


5.4         ANY AMOUNT PAYABLE TO EDWARDS PURSUANT TO THIS AGREEMENT AND WHICH
IS NOT PAID WHEN DUE SHALL BEAR INTEREST AT THE LESSER OF (I) ONE PERCENT (1.0%)
PER MONTH OR (II) THE MAXIMUM AMOUNT ALLOWABLE BY LAW.


 


5.5         WITHIN FIVE (5) DAYS OF BECOMING INSOLVENT, AS DEFINED IN SECTION
9.3, 3F SHALL GIVE WRITTEN NOTICE TO EDWARDS OF SUCH INSOLVENCY.

 


6.               RIGHT TO AUDIT.

 


6.1         3F SHALL KEEP, AND MAINTAIN, COMPLETE AND ACCURATE RECORDS
CONCERNING THE SALE OF LICENSED OR UNAUTHORIZED PRODUCTS BY 3F AT ITS PRINCIPAL
EXECUTIVE OFFICES IN CALIFORNIA OR SUCH OTHER LOCATIONS AS THE PARTIES SHALL
AGREE.  ON FOURTEEN (14) DAYS PRIOR WRITTEN NOTICE BY EDWARDS, 3F SHALL PERMIT
SAID RECORDS TO BE INSPECTED AT EDWARD’S EXPENSE, AT ANY TIME, BY AN INDEPENDENT
AUDITOR APPOINTED BY EDWARDS AND REASONABLY ACCEPTED BY 3F FOR THIS PURPOSE.  IN
THE EVENT OF AN UNDERPAYMENT BY 3F, 3F SHALL IMMEDIATELY PAY EDWARDS FOR ANY
SUCH UNDERPAYMENT PLUS APPLICABLE INTEREST.  IN THE EVENT THAT THE AUDIT REVEALS
AN UNDERPAYMENT OF ROYALTIES BY 3F OF MORE THAN FIVE PERCENT (5%), 3F SHALL
REIMBURSE EDWARDS FOR ALL SUCH REASONABLE COSTS OF SUCH AUDIT.


 


7.               INFRINGEMENT AND ENFORCEMENT.

 


7.1         IF ANY TIME DURING THE TERM OF THIS AGREEMENT, 3F LEARNS OR BELIEVES
THAT ANY THIRD PARTY IS INFRINGING ANY OF THE LICENSED PATENTS OR SUBLICENSED
PATENTS HEREUNDER IN THE FIELDS OF USE, 3F SHALL NOTIFY EDWARDS IN WRITING OF
THE EXISTENCE OF SUCH ALLEGED INFRINGEMENT.


 


7.2         EDWARDS MAY, BUT HAS NO OBLIGATION TO, TAKE ANY AND ALL ACTIONS TO
ENFORCE THE LICENSED PATENTS OR SUBLICENSED PATENTS (INCLUDING WITHOUT
LIMITATION INSTITUTING LITIGATION) AGAINST ANY INFRINGEMENT IN THE FIELDS OF USE
(“LITIGATION”); PROVIDED, HOWEVER, THAT EDWARDS AGREES THAT, UPON NOTICE FROM 3F
PURSUANT TO SECTION 7.1, EDWARDS WILL MAKE A GOOD FAITH EVALUATION AS TO WHETHER
AND WHEN TO INSTITUTE ANY SUCH LITIGATION, IN LIGHT OF THE FACTORS THAT EDWARDS
BELIEVES ARE RELEVANT, INCLUDING WITHOUT LIMITATION THE POTENTIAL COSTS AND
RISKS ASSOCIATED WITH SUCH LITIGATION.  EDWARDS SHALL BEAR ALL THE EXPENSES AND
COSTS WITH RESPECT TO

 

6

--------------------------------------------------------------------------------


 


ANY SUCH LITIGATION AND, EXCEPT AS EXPRESSLY SET FORTH HEREIN, EDWARDS SHALL BE
ENTITLED TO ALL DAMAGES RECOVERED IN SUCH LITIGATION.

 


7.3         AT EDWARDS’ REQUEST, 3F AGREES TO COOPERATE IN ANY SUCH LITIGATION,
INCLUDING BUT NOT LIMITED TO PARTICIPATING IN SUCH LITIGATION AS A NAMED PARTY. 
EDWARDS AGREES TO PAY 3F’S REASONABLE COSTS AND EXPENSES IN CONNECTION WITH SUCH
LITIGATION.  IN THE EVENT THAT 3F DESIRES TO RETAIN SEPARATE COUNSEL IN
CONNECTION WITH SUCH LITIGATION, HOWEVER, 3F SHALL BEAR ITS OWN COSTS AND
EXPENSES CONCERNING THE LITIGATION, INCLUDING WITHOUT LIMITATION THE COSTS AND
EXPENSES OF SUCH SEPARATE COUNSEL.  NOTWITHSTANDING 3F’S PARTICIPATION IN SUCH
LITIGATION, EDWARDS SHALL RETAIN THE FULL RIGHT TO CONTROL SUCH LITIGATION,
INCLUDING WITHOUT LIMITATION ANY SETTLEMENT OF SUCH LITIGATION.  EDWARDS SHALL
HAVE THE RIGHT, IN ITS SOLE AND ABSOLUTE DISCRETION, TO SETTLE ANY LITIGATION ON
SUCH TERMS AND CONDITIONS THAT EDWARDS DEEMS TO BE APPROPRIATE.


 


7.4         WITH RESPECT TO ANY MONETARY AWARD RECEIVED BY EDWARDS IN THE
LITIGATION, OR AMOUNTS RECEIVED BY EDWARDS IN SETTLEMENT OF THE LITIGATION:

 

(i)                                     Attributable to infringement of the
Sublicensed Patents in the Fields of Use, and after deducting all Litigation
Expenses, 3F shall be entitled to receive twenty-four percent (24%) of such
award or settlement; or

 

(ii)                                  Attributable to infringement of the
Licensed Patents in the Fields of Use, and after deducting all Litigation
Expenses, 3F shall be entitled to receive forty-eight percent (48%) of such
award or settlement.

 


7.5         TO THE EXTENT NOT GOVERNED BY SECTION 7.4 ABOVE, IN THE EVENT THAT,
IN CONNECTION WITH ANY SETTLEMENT OF THE LITIGATION, EDWARDS GRANTS A LICENSE
WITHIN THE FIELDS OF USE AND RECEIVES ON-GOING ROYALTY PAYMENTS FOR SUCH LICENSE
IN THE FIELDS OF USE (“GRANTED LICENSE”) OR, IN THE EVENT THAT AN INJUNCTION
AGAINST FUTURE INFRINGEMENT IS NOT GRANTED AND A PARTY IS PERMITTED TO CONTINUE
TO PRACTICE EITHER THE LICENSED PATENTS OR THE SUBLICENSED PATENTS WITHIN THE
FIELDS OF USE AND EDWARDS RECEIVES ON-GOING ROYALTY PAYMENTS FOR SUCH PRACTICE
IN THE FIELDS OF USE (“COMPELLED LICENSE”), THEN:


 

(i)                                     With respect to such royalty payments
received for such Additional License for the Sublicensed Patents, and after
deducting all Litigation Expenses to the extent such Litigation Expenses have
not been reimbursed pursuant to Section 7.4, 3F shall be entitled to receive
twenty-four percent (24%) of such payments; or

 

(ii)                                  With respect to such royalty payments
received for such Additional License for the Licensed Patents, and after
deducting all Litigation Expenses to the extent such Litigation Expenses have
not been reimbursed pursuant to Section 7.4, 3F shall be entitled to receive
forty-eight percent (48%) of such payments.

 

7.6         Nothing in this Agreement shall require Edwards to provide 3F with
any compensation or portion of any recovery in connection with any litigation
initiated by Heartport, Inc., or its successor or assignee, in accordance with
Section 5.4 of the Heartport License.

 

7

--------------------------------------------------------------------------------


 


7.7         IN NO EVENT SHALL ANY AMOUNTS PURSUANT TO SECTIONS 7.4 AND/OR 7.5 BE
PAYABLE BY EDWARDS TO 3F BEFORE THIRTY (30) DAYS AFTER EDWARDS ACTUALLY RECEIVES
PAYMENT OF SUCH AMOUNTS FROM THE THIRD PARTY.

 


8.               REPRESENTATIONS AND WARRANTIES.

 


8.1         EDWARDS HEREBY REPRESENTS AND WARRANTS TO 3F THAT

 

(i)                                     it has all of the requisite power and
authority to enter into this Agreement and to perform its obligations hereunder
and that this Agreement has been duly and validly authorized, executed, and
delivered by Edwards; and

 

(ii)                                  it is the owner of, or has the exclusive
license to, the patents and patent applications subject to the Agreement and
that it has the entire right to enter into these licenses.

 


8.2         EXCEPT AS EXPRESSLY SET FORTH IN SECTION 8.1 AND TO THE EXTENT THAT
EDWARDS PROVIDES NOTICE IN ACCORDANCE WITH SECTION 3.1, EDWARDS DOES NOT MAKE,
AND THERE ARE NO, WARRANTIES, REPRESENTATIONS, OR CONDITIONS, EXPRESS OR
IMPLIED, STATUTORY OR OTHERWISE RELATING TO THE LICENSED PATENTS OR SUBLICENSED
PATENTS, INCLUDING WITHOUT LIMITATION ANY REPRESENTATIONS OR WARRANTIES OF
VALIDITY, ENFORCEABILITY, NON-INFRINGEMENT, OR FITNESS FOR ANY PARTICULAR
PURPOSE.

 


8.3         3F HEREBY REPRESENTS AND WARRANTS TO EDWARDS THAT IT HAS ALL OF THE
REQUISITE POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND THAT THIS
AGREEMENT HAS BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED, AND DELIVERED BY 3F.

 


9.               TERM AND TERMINATION.

 


9.1         THE TERM OF THIS AGREEMENT SHALL COMMENCE ON THE EFFECTIVE DATE AND,
SUBJECT TO EARLIER TERMINATION AS PROVIDED HEREIN, SHALL CONTINUE TO THE DATE OF
EXPIRATION OF THE LAST TO EXPIRE OF ANY LICENSED PATENT OR SUBLICENSED PATENT
COVERING ANY LICENSED PRODUCT.


 


9.2         EITHER PARTY MAY TERMINATE THIS AGREEMENT FOR A MATERIAL BREACH BY
THE OTHER PARTY THAT REMAINS UNCURED FOR NINETY (90) DAYS FOLLOWING NOTICE TO
THE BREACHING PARTY EXCEPT FOR NON-PAYMENT OF ROYALTIES FOR WHICH 3F SHALL HAVE
FORTY-FIVE (45) DAYS TO CURE SUCH NONPAYMENT BREACH.


 


9.3         THIS AGREEMENT, INCLUDING ALL LICENSES AND SUBLICENSES HEREIN, SHALL
AUTOMATICALLY AND IMMEDIATELY TERMINATE, WITHOUT ANY FURTHER ACTION OR NOTICE BY
EDWARDS, IN THE EVENT THAT 3F IS OR BECOMES INSOLVENT.  FOR PURPOSES OF THIS
AGREEMENT, THE TERM “INSOLVENT” SHALL MEAN 3F SHALL BE DEEMED “INSOLVENT” IF IT
IS UNABLE TO PAY ITS DEBTS AND OBLIGATIONS AS AND WHEN THEY COME DUE..

 

8

--------------------------------------------------------------------------------


 


10.         NOTICES.

 

Any notice which is required or permitted to be given to a Party pursuant to
this Agreement shall be deemed to have been given only if such notice is reduced
to writing and (i) delivered personally, (ii) sent by reputable overnight
courier service for next business day delivery to the person in question a the
address given below, or (iii) sent by facsimile machine (with proof transmission
capability) to the fax number set forth below, with a hard copy to be sent by
first class mail to the person at the address given below:

 

If to Edwards:

 

If to 3F:

 

 

 

Edwards Lifesciences PVT, Inc.
One Edwards Way
Irvine, CA 92614
Facsimile No.: (949) 250-6868
Attn: General Counsel

 

3F Therapeutics, Inc.
20412 James Bay Circle
Lake Forest, CA 92630
Facsimile No.: (949) 380-9399
Attn: Walter A. Cuevas

 

 

 

with a copy to (which copy shall not constitute
notice):

 

with a copy to (which copy shall not
constitute notice):

 

 

 

Gibson, Dunn & Crutcher LLP
Jamboree Center
4 Park Plaza
Irvine, CA 92614
Facsimile No.: (949) 475-4673
Attn: John M. Williams

 

Reed Smith, LLP
1901 Avenue of the Stars, Suite 700
Los Angeles, CA 90067
Facsimile No.: (310) 734-5299
Attn: Michael Sanders

 

or to such other address or facsimile number as either Party shall have
specified by notice in writing to the other Party.

 

If delivered personally or by facsimile during normal business hours on a
business day, a notice shall be deemed delivered when actually received at the
address specified above.  In any other case, notice shall be deemed delivered on
the next business day following the date on which it was sent.

 


11.         INDEMNIFICATION.

 


11.1                           3F SHALL INDEMNIFY, DEFEND, AND HOLD EDWARDS
HARMLESS AGAINST ANY AND ALL LOSSES ARISING OUT OF A THIRD PARTY CLAIM TO THE
EXTENT SUCH CLAIM ARISES FROM THE NEGLIGENCE, WILLFUL MISCONDUCT, BREACH OF
CONTRACT, OR VIOLATIONS OF LAW BY 3F, ITS EMPLOYEES, AGENTS, SUBCONTRACTORS, OR
ASSIGNS IN THE PERFORMANCE OF THIS AGREEMENT.  THE LOSSES COVERED BY THIS
SECTION 11 INCLUDE, BUT ARE NOT LIMITED TO, SETTLEMENTS, JUDGMENTS (COURT COSTS,
ATTORNEYS’ FEES, EXPERT FEES, AND OTHER LITIGATION EXPENSES), FINES AND
PENALTIES ARISING OUT OF ACTUAL OR ALLEGED (I) INJURY TO OR DEATH OF ANY PERSON;
(II) LOSS OF OR DAMAGE TO TANGIBLE OR INTANGIBLE PROPERTY; (III) PATENT
MISMARKING; AND (IV) BREACH OF CONTRACT.

 


11.2                           EDWARDS SHALL INDEMNIFY, DEFEND, AND HOLD 3F
HARMLESS AGAINST ANY AND ALL LOSSES ARISING OUT OF A THIRD PARTY CLAIM TO THE
EXTENT SUCH CLAIM ARISES FROM THE NEGLIGENCE, WILLFUL MISCONDUCT, BREACH OF
CONTRACT, OR VIOLATIONS OF LAW BY EDWARDS, ITS EMPLOYEES, AGENTS,

 

9

--------------------------------------------------------------------------------


 


SUBCONTRACTORS, OR ASSIGNS IN THE PERFORMANCE OF THIS AGREEMENT.  THE LOSSES
COVERED BY THIS SECTION 11 INCLUDE, BUT ARE NOT LIMITED TO, SETTLEMENTS,
JUDGMENTS (COURT COSTS, ATTORNEYS’ FEES, EXPERT FEES, AND OTHER LITIGATION
EXPENSES), FINES AND PENALTIES ARISING OUT OF ACTUAL OR ALLEGED (I) LOSS OF OR
DAMAGE TO INTANGIBLE PROPERTY; (II) PATENT MISMARKING TO THE EXTENT THAT EDWARDS
PROVIDES NOTICE PURSUANT TO SECTION 3.1; AND (III) BREACH OF CONTRACT.

 


12.         LIMITATION OF LIABILITY OR DAMAGES.

 


12.1                           EXCEPT WITH RESPECT TO EDWARDS’ INDEMNITY
OBLIGATIONS PURSUANT TO SECTION 11, IN NO EVENT SHALL EDWARDS, ITS AGENTS OR
EMPLOYEES, BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL, OR CONSEQUENTIAL
DAMAGES, OR ANY PUNITIVE DAMAGES, INCLUDING WITHOUT LIMITATION LOST PROFITS, IN
CONNECTION WITH THIS AGREEMENT, THE LICENSED PATENTS, OR THE SUBLICENSED
PATENTS, HOWEVER SO CAUSED, WHETHER ARISING IN CONTRACT (INCLUDING BREACH), TORT
(INCLUDING NEGLIGENCE), OR OTHERWISE.  THE PARTIES ACKNOWLEDGE AND AGREE THAT
THE EXCLUSION OF LIABILITY HEREIN IS REASONABLE AND APPROPRIATE IN THE
CIRCUMSTANCES AND WAS A MATERIAL FACTOR IN DETERMINING THE TERMS OF THIS
AGREEMENT.


 


12.2                           WITHOUT LIMITING THE GENERALITY OF SECTION 12.1,
NOTHING CONTAINED IN THIS AGREEMENT SHALL BE CONSTRUED AS:


 

(i)                                     requiring the enforcement of any patent
or patent application, including any obligation by Edwards to institute any suit
or action for infringement of any of the Licensed Patents or Sublicensed
Patents;

 

(ii)                                  reflecting a determination by Edwards of
the applicability of any of the Licensed Patents or Sublicensed Patents to the
Fields of Use or any Licensed Products of 3F;

 

(iii)                               a warranty or representation by Edwards as
to the validity or scope of any Licensed Patents or Sublicensed Patents;

 

(iv)                              any promise, obligation, or duty by or imposed
on Edwards to obtain any clarification, declaration, or other determination,
listing, or identification of any patents, patent applications, or rights
licensed or possessed by Edwards under the Heartport License or,
correspondingly, sublicensed to 3F as part of the Sublicensed Patents; or

 

(v)                                 any obligation by Edwards to furnish any
assistance under this Agreement.

 


13.         MISCELLANEOUS.

 


13.1                           RELATIONSHIP OF THE PARTIES.  NOTHING IN THIS
AGREEMENT SHALL BE CONSTRUED TO CREATE A PARTNERSHIP, JOINT VENTURE, EMPLOYMENT
OR AGENCY RELATIONSHIP, OR ANY OTHER FORM OF LEGAL ASSOCIATION BETWEEN EDWARDS
AND 3F.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, EACH PARTY SHALL
CONDUCT BUSINESS IN ITS OWN NAME AND SHALL BE SOLELY RESPONSIBLE FOR THE ACTS
AND CONDUCT OF ITS EMPLOYEES AND AGENTS.

 

10

--------------------------------------------------------------------------------


 


13.2                           ASSIGNABILITY.

 


13.2.1                  THIS AGREEMENT IS NOT ASSIGNABLE OR TRANSFERABLE BY 3F,
IN WHOLE OR IN PART, EXCEPT (I) WITH THE PRIOR WRITTEN CONSENT OF EDWARDS; (II)
AN ASSIGNMENT IN CONNECTION WITH THE SALE OF ALL OR SUBSTANTIALLY ALL OF 3F’S
BUSINESS; OR (III) THE LICENSES AND SUBLICENSE SET FORTH IN SECTION 2 CAN BE
SEPARATELY ASSIGNED BY 3F TO A PURCHASER OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE BUSINESS RELATING TO THE SURGICAL FIELD OF USE OR VENOUS FIELD OF
USE, AS APPLICABLE; PROVIDED, HOWEVER, THAT IN THE EVENT OF ANY ASSIGNMENT
PURSUANT TO THIS SECTION, SUCH ASSIGNEE SHALL AGREE TO BE BOUND AND COMPLY WITH
ALL OF THE APPLICABLE OBLIGATIONS OF THIS AGREEMENT.  BY WAY OF EXAMPLE, IN
CONNECTION WITH SUBSECTION (III) OF THIS SECTION, IF 3F SELLS ALL OR
SUBSTANTIALLY ALL OF ITS BUSINESS RELATING TO THE SURGICAL FIELD OF USE, THE
LICENSE SET FORTH IN SECTION 2.1 AND THE SUBLICENSE RELATING TO THE SURGICAL
FIELD OF USE SET FORTH IN SECTION 2.3 MAY BE ASSIGNED TO THE PURCHASER OF SUCH
BUSINESS, PROVIDED THAT SUCH ASSIGNEE AGREES TO BE BOUND AND COMPLY WITH ALL OF
THE OBLIGATIONS OF THIS AGREEMENT RELATED TO SUCH ASSIGNED LICENSE AND
SUBLICENSE, INCLUDING WITHOUT LIMITATION, FOR EXAMPLE, SECTIONS 2.4, 2.7, 3, 4,
5, 6, 7, 11.1, 12, AND 13.

 


13.2.2                  EDWARDS MAY ASSIGN OR TRANSFER THIS AGREEMENT, IN WHOLE
OR IN PART; PROVIDED, HOWEVER, THAT EDWARDS PROVIDE WRITTEN NOTICE TO 3F AND
THAT SUCH ASSIGNEE AGREES TO BE BOUND AND COMPLY WITH ALL OF THE APPLICABLE
OBLIGATIONS OF THIS AGREEMENT.

 


13.3                           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW RULES THEREOF.  EACH OF
THE PARTIES HERETO IRREVOCABLY CONSENTS TO THE JURISDICTION OF THE STATE AND
FEDERAL COURTS LOCATED WITHIN ORANGE COUNTY, STATE OF CALIFORNIA, AND
IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS RELATING TO THIS AGREEMENT,
THE LICENSED PATENTS, OR THE SUBLICENSED PATENTS SHALL BE LITIGATED IN SUCH
COURTS, AND EACH OF THE PARTIES EXPRESSLY WAIVE ANY OBJECTION OR DEFENSES THAT
IT MAY HAVE BASED ON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE, OR FORUM NON
CONVENIENS WITH RESPECT TO SUCH COURTS.  THE PARTIES’ CONSENT AND WAIVER SET
FORTH IN THIS SECTION 13.3 EXPRESSLY SHALL APPLY IN THE EVENT THAT ANY SUCH
ACTION IS TRANSFERRED BY THE UNITED STATES DISTRICT COURT SITTING IN ORANGE
COUNTY, ON ITS OWN MOTION OR UPON FILING, TO ANY OTHER DIVISION OF THE UNITED
STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA.


 


13.4                           ATTORNEYS’ FEES.  IF ANY PARTY TO THIS AGREEMENT
SHALL BRING ANY ACTION, SUIT, ARBITRATION, MEDIATION, COUNTERCLAIM OR APPEAL FOR
ANY RELIEF AGAINST ANY OTHER PARTY, DECLARATORY OR OTHERWISE, TO ENFORCE THE
TERMS HEREOF OR TO DECLARE RIGHTS HEREUNDER, THE PREVAILING PARTY IN SUCH ACTION
SHALL BE ENTITLED TO RECOVER AS RECOVERABLE COSTS IN ANY SUCH ACTION ITS
ATTORNEYS’ FEES AND COSTS (INCLUDING REASONABLE FEES AND COSTS FOR IN-HOUSE
COUNSEL), ALL EXPERT FEES AND COSTS, ALL COURT AND/OR ARBITRATION EXPENSES, AND
ANY OTHER COSTS REASONABLY AND PROPERLY INCURRED, INCLUDING ANY FEES AND COSTS
INCURRED IN BRINGING AND PROSECUTING SUCH ACTION AND/OR ENFORCING ANY ORDER,
JUDGMENT, RULING, OR AWARD GRANTED AS PART OF SUCH ACTION.  AS USED IN THIS
SECTION, “PREVAILING PARTY” SHALL INCLUDE, WITHOUT LIMITATION, A PARTY WHO
AGREES TO DISMISS AN ACTION OR WHO OBTAINS SUBSTANTIALLY THE RELIEF SOUGHT BY
IT.


 


13.5                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
TWO OR MORE COUNTERPARTS (INCLUDING BY MEANS OF FACSIMILE), EACH OF WHICH SHALL
BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT.

 

11

--------------------------------------------------------------------------------


 


13.6                           SEVERABILITY.  SHOULD ANY PART OR PROVISION OF
THIS AGREEMENT BE RENDERED OR DECLARED INVALID BY REASON OF ANY LAW OR BY DECREE
OF A COURT OF COMPETENT JURISDICTION, THE VALIDITY OF ANY OTHER TERM, CLAUSE, OR
PROVISION SHALL NOT BE AFFECTED PROVIDED THAT SUCH INVALID OR UNENFORCEABLE
PROVISION IS AND CAN BE REPLACED WITH AN ENFORCEABLE CLAUSE WHICH MOST CLOSELY
ACHIEVES THE RESULT INTENDED BY SUCH INVALID CLAUSE.


 


13.7                           SURVIVABILITY.  THE PROVISIONS OF SECTIONS 1, 4,
5, 6, 7, 8, 11, 12, AND 13 SHALL SURVIVE ANY TERMINATION OR EXPIRATION OF THIS
AGREEMENT.


 


13.8                           HEADINGS.  THE HEADINGS USED IN THIS AGREEMENT
ARE FOR PURPOSE OF REFERENCE ONLY AND SHALL NOT AFFECT THE MEANING OR
INTERPRETATION OF ANY PROVISION OF THIS AGREEMENT.


 


13.9                           DRAFTING.  EACH PARTY HAS HAD THE OPPORTUNITY TO
CONSULT WITH COMPETENT, INDEPENDENT COUNSEL IN CONNECTION WITH THIS AGREEMENT
AND HAS PARTICIPATED IN THE DRAFTING OF THIS AGREEMENT.  ACCORDINGLY, THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST EITHER PARTY AS THE DRAFTER.


 


13.10                     WAIVER.  NO WAIVER OR DELAY BY EITHER PARTY OF ANY
BREACH OF THE COVENANTS CONTAINED HEREIN TO BE PERFORMED BY THE OTHER PARTY
SHALL BE CONSTRUED AS A WAIVER OF ANY SUCCEEDING BREACH OF THE SAME OR ANY OTHER
COVENANTS OR CONDITIONS HEREOF.


 


13.11                     ENTIRETY OF AGREEMENT.  THIS AGREEMENT SUPERSEDES ANY
PRIOR UNDERSTANDINGS OR AGREEMENTS, WHETHER WRITTEN OR ORAL, AND ANY
CONTEMPORANEOUS ORAL AGREEMENTS, BETWEEN THE PARTIES HERETO IN REGARD TO THE
SUBJECT MATTER HEREOF AND, TOGETHER WITH THE MASTER AGREEMENT AND OTHER RELATED
AGREEMENTS (AS DEFINED IN THE MASTER AGREEMENT), CONTAIN THE ENTIRE AGREEMENT
BETWEEN THE PARTIES IN REGARD TO THE SUBJECT MATTER HEREOF.  THIS AGREEMENT MAY
NOT BE CHANGED OR MODIFIED ORALLY, BUT ONLY BY AN AGREEMENT, IN WRITING, SIGNED
BY ALL PARTIES HERETO.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized representations, effective as of the
Effective Date set forth above.

 

EDWARDS LIFESCIENCES PVT, INC.

 

3F THERAPEUTICS, INC.

 

 

 

 

 

 

By:

/s/ Jay P. Wertheim

 

 

By:

/s/ Walter Cuevas

 

Name:  Jay P. Wertheim

 

 

Name:

Walter Cuevas

 

Title: Vice President, Associate General

 

Title:

President and Chief Executive Officer

 

Counsel and Secretary

 

 

 

 

 

12

--------------------------------------------------------------------------------